Sharp, J.
In a bench trial the Appellant, Abraham Hunter, was convicted of the offense of aggravated assault and battery. The affidavit charged the offense under IC 1971, 35-13-3-1, Ind. Ann. Stat. § 10-410 (Burns 1972 Supp.), which provides, in part:
“Whoever intentionally or knowingly and unlawfully inflicts great bodily harm or disfigurement upon another person is guilty of aggravated assault and battery. . . .”
The Appellant was found guilty and sentenced to a term of one to five years. The sole issue raised on this appeal from *153that sentence is the sufficiency of the evidence to support the conviction.
It is elementary that on appeal we will consider only the evidence most favorable to the State and all reasonable inferences therefrom to determine if this offense has been proven beyond a reasonable doubt. Hash v. State (1973), 259 Ind. 683, 291 N.E.2d 367 and McAfee v. State (1973), 259 Ind. 687, 291 N.E.2d 554. Likewise, it is the proper province of the trial court to weigh the evidence and determine the credibility of witnesses.
There is evidence that on January 5, 1972, at about 2:15 P.M. the victim, John Poindexter, was with the Appellant and two females, Mary Ware and Lydia Teague, in the latter’s apartment in Fort Wayne, Indiana. Poindexter left the apartment to go to the grocery store. A short time later Poindexter was returning to the apartment when he was approached by the Appellant on the stairs. The Appellant shoved Poindexter backwards down the stairs, then stabbed him in the shoulder, in the leg and on the side of the head with a butcher knife.
Lydia Teague testified she heard the Appellant say to his sister, Mary Ware, “Must I get him now”, to which Ware replied, “Yeah”. Teague said she then saw Appellant stab Poindexter with a butcher knife in the hall of said apartment.
Another witness, Chester Wilms, testified he saw the Appellant stab the victim on the right shoulder with a knife.
Dr. William E. Brandt testified that on January 5, 1972, he treated Poindexter with chest and lung wounds, deep stab wounds to the right shoulder and a laceration to the right side of his head.
The elements of this offense are (a) intentionally, (b) unlawfully, and (c) inflicting great bodily harm or disfigurement upon another person.
*154It is hard to visualize a more clear-cut case of sufficient proof of all of the elements of this offense. The Appellant’s argument emphasizes the contradictions in the evidence and bases it primarily on the testimony of the Appellant and his sister. The relative weight and credibility was determined by the trial court and the Appellant has presented no basis on which this determination should be reversed.
The Appellant has presented no basis for reversal. Therefore, the conviction is hereby affirmed.
Hoffman, C.J. and Staton, J., concur.
Note. — Reported at 299 N.E.2d 209.